 Case 2:17-cv-03387-ES-MAH Document 392 Filed 07/18/19 Page 1 of 1 PageID: 15273




                                                                        WRITER’S DIRECT DIAL: (609) 734-6358




                                                    July 18, 2019


Via ECF
The Honorable Michael A. Hammer, U.S.M.J.
United States District Court
M.L. King, Jr. Federal Bldg. & Courthouse, Room 4040
50 Walnut Street
Newark, New Jersey 07102

       Re:    Celgene Corporation v. Hetero Labs Limited, et al.
              Civil Action No. 17-3387 (ES)(MAH) (consolidated)

Dear Judge Hammer:

        This Firm, together with Wiley Rein LLP, represents defendants Hetero Labs Limited, Hetero
Labs Limited Unit-V, Hetero Drugs Limited, Hetero USA, Inc. (“Hetero”) in the above-referenced
matter. We understand that the Court has scheduled the initial conferences in these consolidated matters
for the afternoon of July 31, 2019. The Court has not yet scheduled the initial conference for the
Celgene v Hetero matter ( 2:19-cv-05797-ES-MAH). We have conferred with counsel for Plaintiff and
suggest respectfully that the Court consider scheduling the initial conference in this case on the same
afternoon as the other matters for purposes of efficiency and judicial economy. We believe that doing so
will facilitate the efforts of the Court to oversee these cases together. Plaintiff does not object.

                                                    Respectfully submitted,

                                                    s/s Eric I. Abraham
                                                    ERIC I. ABRAHAM
Cc: All counsel of record via ECF
